215 F.3d 792 (7th Cir. 2000)
Stephen Blacharski,    Petitioner-Appellant,v.United States of America,    Respondent-Appellee.
No. 98-4011
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 7, 2000
Decided June 1, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend  Division.  No. 3:98-CV-41--Robert L. Miller, Jr., Judge.
Before Bauer, Easterbrook, and Rovner,  Circuit Judges.
Bauer, Circuit Judge.


1
In February 1994,  Stephen Blacharski and Robert Winter  attached two cans of starting fluid  (ether) to a pipe bomb constructed by  Winter and John Day. They then threw the  pipe bomb into the broken window of a  car. From two blocks away they watched  the bomb explode. The grand jury returned  a six-count indictment.


2
Pursuant to a plea agreement, Blacharski  pled guilty to four of the six counts,  including receiving and possessing an  unregistered destructive device, in  violation of 26 U.S.C. sec. 5841,  unlawfully making a destructive device,  in violation of 26 U.S.C. sec. 5841,  destroying a vehicle by means of  explosive, in violation of 18 U.S.C. sec.  844(i), and carrying an explosive used in  the commission of a felony, in violation  of 18 U.S.C. sec. 844(h). On August 20,  1996, Blacharski was sentenced to 24  months on counts 1, 2, and 3, the  sentences to run concurrently, and to a  term of 60 months for count 4, to run  consecutive to the sentences on counts 1-  3. The sentence for count 4 was later  reduced to 30 months as a result of his  trial testimony in the trial of John O.  Day. As part of the plea agreement,  Blacharski waived his right to appeal or  to contest his sentence or the manner in  which it was determined in any post  conviction proceeding, including a  proceeding under 28 U.S.C. sec. 2255.  Because Blacharski appeals the validity  of the plea agreement, the government  agrees that it may be reviewed on appeal.  Blacharski appeals the district court's  denial of his motion under sec. 2255 for  ineffective assistance of counsel.


3
We review the district court's denial of  relief under 28 U.S.C. sec. 2255 de novo.  Paters v. United States, 159 F.3d 1043,  1045 (7th Cir. 1998).


4
To prove ineffective assistance under  the two-prong test enunciated by the  Supreme Court in Strickland v.  Washington, Blacharski must first show  that his counsel's performance was  unreasonably deficient. 466 U.S. 668, 104  S.Ct. 2052, 80 L.Ed.2d 674 (1984); United  States v. Draves, 103 F.3d 1328, 1335  (7th Cir. 1997). We must consider whether  counsel's acts or omissions fell "outside  the wide range of professionally  competent assistance" such that the  defendant in effect received no  assistance at all. Strickland, 466 U.S.  at 690, 104 S.Ct. at 2066. Even if  Blacharski establishes his counsel was  egregiously deficient, he still must  show, that but for the deficient  performance, the trial would have turned  out differently. Draves, 103 F.3d at  1355.


5
Blacharski argues that his plea of  guilty was not knowing and voluntary and  that he was denied effective assistance  of counsel. He contends that his counsel  failed to advise him of a double jeopardy  defense for violations of both sec.  844(h) and the predicate offenses of  violations of 18 U.S.C. sec. 844(i) and  26 U.S.C. sec. 5861.


6
The Supreme Court held in Missouri v.  Hunter, 459 U.S. 359, 368 (1982), that  where "a legislature specifically  authorizes cumulative punishment under  two statutes, regardless of whether those  two statutes proscribe the 'same' conduct  under Blockburger, a court's task of  statutory construction is at an end and  the prosecutor may seek, and the trial  court or jury may impose, cumulative  punishment under such statutes in a  single trial." If Congress intended to  proscribe cumulative punishments, then  there is no violation of double jeopardy.  Id. Because Congress' intent is clear,  there is no need to use the test from  Blockburger v. United States, 284 U.S.  299 (1932), which requires that one of  the two statutes at issue requires proof  of a fact which the other does not. The  Blockburger test is used to discern  legislative intent not to override it.  Hunter, 459 U.S. at 368.


7
The Eighth Circuit in United States v.  Shriver, 838 F.2d 980, 982 (8th Cir.  1988), determined that the legislative  history clearly establishes Congress'  intent that the crimes of using fire to  commit a felony and the felony itself may  be punished cumulatively. We agree.


8
In 1982, Congress amended the Anti-Arson  Act with sec. 844(h) to proscribe the use  of fire in addition to explosives.  Section 844(h) provides: "[w]hoever uses  fire or an explosive to commit any felony  which may be prosecuted in a court of the  United States . . ., shall be subject to  a sentence in addition to the sentence  for the predicate offense." 18 U.S.C.  sec. 844(h). In 1988, Congress changed  the wording of sec. 844(h) to further  make the intent clear. Section 844(h) now  states "[w]hoever uses fire or an  explosive to commit any felony which may  be prosecuted in a court of the United  States . . ., shall, in addition to the  punishment provided for such felony, be  sentenced to imprisonment for 10 years."  Id. Congress also added that the term of  imprisonment imposed under sec. 844(h)  "shall not run concurrently with any  other term of imprisonment including that  imposed for the felony in which the  explosive was used or carried."


9
Blacharski argues that sec. 844(h) is a  greater included offense of sec. 844(i)  and the Title 26 charges. These arguments  fail. Section 844(h) was intended to be  used in addition to the predicate offense  not instead of it. Accordingly,  Blacharski's attorney was not deficient  in failing to raise a double jeopardy  defense. This case fails to meet the  first prong of the Strickland test. The  district court correctly denied the  ineffective assistance claim.


10
Affirmed.